DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/052,177.
Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 2/18/20 has been considered by the examiner.
Claim Objections
 	Claims 16 and 19-26 are objected to because of the following informalities:  
In Claim 16, “of N-channel” should be ‘of an N-channel’. 
In Claims 19-16, “The converter” should be ‘The voltage converter’.
In Claim 19, line 4, “the converter” should be ‘the voltage converter’.
In Claim 24, line 2, “at drain of” should be ‘at drains of’.
In Claim 25, “of N-channel” should be ‘of an N-channel’. 
  	Appropriate correction is required.
Claim Rejections - 35 USC § 102
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 	Claim(s) 13-15 are rejected under 35 U.S.C. 102a2 as being anticipated by Nomiyama (US 2018/0205324).
 	With respect to claim 13, Nomiyama discloses a circuit, comprising: a first rectifying circuit comprising a first MOS transistor (Fig. 1 N1) directly electrically connected in series with a first Schottky diode (Fig. 1 D3) between a first terminal (Fig. 1 GND) and a second terminal (Fig. 1 terminal drain N1 - D1); and a second rectifying circuit comprising a second MOS transistor (Fig. 1 N2) directly electrically connected in series with a second Schottky diode (Fig. 1 D4) between the first terminal (Fig. 1 GND) and a third terminal (Fig. 1 terminal drain N2 - D2); wherein a control terminal of the first MOS transistor is coupled to a junction point (Fig. 1 AC_N) between the second MOS transistor and a cathode of the second Schottky diode; and wherein a control terminal of the second MOS transistor is coupled to a junction point (Fig. 1 AC_P) between the first MOS transistor and a cathode of the first Schottky diode.

 	With respect to claim 14, Nomiyama discloses the circuit of claim 13, wherein first terminal is an anode terminal (Fig. 1 anodes of D3-D4) of the circuit, the second terminal is a first cathode terminal (Fig. 1 cathode of D1) of the circuit, and the third terminal is a second cathode terminal (Fig. 1 cathode of D2) of the circuit.
 	With respect to claim 15, Nomiyama discloses the circuit of claim 14, wherein the anodes of the first and second Schottky diodes are connected to the anode terminal (Fig. 1 GND).
Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claim(s) 16 is rejected under 35 U.S.C. 103 as being unpatentable over Nomiyama (US 2018/0205324) in view of Fahlenkamp (US 2012/0287684).
 	With respect to claim 16, Nomiyama discloses the circuit of claim 13, wherein the first and second MOS transistors are of N-channel type (Fig. 1 N1,N2). Nomiyama remains silent as to whether the first and second transistors are N-channel enrichment type. The use of N-channel enrichment type transistors in power converters was known at the time of the invention.
 	Fahlenkamp discloses the use of N-channel enrichment type transistors (paragraph 72). It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement the first and second transistors as N-channel enrichment type transistors due to the desired turn off threshold level.

 	Claim(s) 18 and 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Madsen (US 2016/0256950) in view of Nomiyama (US 2018/0205324.
 	With respect to claim 18, Madsen discloses a voltage converter (Fig. 3 200), comprising: a rectifying bridge circuit (Fig. 3 201,203) comprising: a first diode (Fig. 3 D5); a first rectifying circuit (Fig. 3 D1-D3) coupled in series with the first diode between a first terminal (Fig. 3 terminal D5-209) and a second terminal (Fig. 3 terminal D6-209); a second diode (Fig. 3 D6); a second rectifying circuit (Fig. 3 D2-D4) coupled in series with the second diode between the first terminal and the second terminal; and wherein the rectifying circuits are a diode full bridge rectifier with first intermediate terminal (Fig. 3 terminal D1-203) and second intermediate terminal (Fig. 3 terminal L1-D5). Madsen does not disclose the use of MOS transistors in the rectifying circuits.
 	Nomiyama discloses a first rectifying circuit (Fig. 1 D1-N3) coupled in series between a first terminal (Fig. 1 terminal Vrect) and a second terminal (Fig. 1 terminal GND), wherein said first rectifying circuit comprises a first MOS transistor (Fig.1 N1) series-connected with a first Schottky diode (Fig. 1 D3) between the second terminal and a first intermediate terminal (Fig. 1 AC_P); a second diode (Fig. 3 D6); a second rectifying circuit (Fig. 3 D2-D4) coupled in series with the second diode between the first terminal and the second terminal, wherein said second rectifying circuit comprises a second MOS transistor (Fig. 3 N2) series-connected with a second Schottky diode (Fig. 3 D4) between the second terminal and a second intermediate terminal (Fig. 1 AC_N); wherein a control terminal of the first MOS transistor is coupled to a junction point (Fig. 3 AC_N) between the second MOS transistor and the second Schottky diode; and wherein a control terminal of the second MOS transistor is coupled to a junction point (Fig. 3 AC_P) between the first MOS transistor and the first Schottky diode. It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement 
a voltage converter, comprising: a rectifying bridge circuit comprising: a first diode; a first rectifying circuit coupled in series with the first diode between a first terminal and a second terminal, wherein said first rectifying circuit comprises a first MOS transistor series-connected with a first Schottky diode between the second terminal and a first intermediate terminal; a second diode; a second rectifying circuit coupled in series with the second diode between the first terminal and the second terminal, wherein said second rectifying circuit comprises a second MOS transistor series-connected with a second Schottky diode between the second terminal and a second intermediate terminal; wherein a control terminal of the first MOS transistor is coupled to a junction point between the second MOS transistor and the second Schottky diode; and wherein a control terminal of the second MOS transistor is coupled to a junction point between the first MOS transistor and the first Schottky diode, by substituting the rectifier of Nomiyama for the rectifier 201of Madsen. The reason for doing so was to efficiently and stably convert the AC voltage to DC (Nomiyama paragraph 5).
 	
 	With respect to claim 20, Madsen in view of Nomiyama make obvious the converter of claim 18, further comprising: an inductor (Fig. 3 L1) coupled between one of the first (Fig. 3 node D2-L1) and second intermediate terminals and a series node (Fig. 3 node L1-D5); and a transistor switch (Fig. 3 Q3) driven by a pulse width modulation control signal (paragraph 31) and coupled between the second terminal (Fig. 3 terminal D6-209) and the series node (Fig. 3 node L1-D5).

 	With respect to claim 21, Madsen in view of Nomiyama make obvious the converter of claim 18, further comprising: a first inductive element (Fig.3 L10 coupled in series between the first rectifying circuit (Fig. 3 201) and the first diode (Fig. 3 D5); and a first transistor switch (Fig. 3 Q1) coupled between a first junction point (Fig. 3 node L1-D5) and the second terminal (Fig. 3 terminal D6-209), wherein the first junction point connects the first inductive element and the first diode. Madsen remains silent as to how to drive the first transistor switch. The most common and well known means to control a power switch at the time of filing of the invention was through pulse width modulation. It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement the first transistor switch driven by a pulse width modulation control signal in order to regulate the DC bus voltage and power factor correction as was well known at the time of filing of the invention.

 	With respect to claim 22, Madsen in view of Nomiyama make obvious the converter of claim 21, further comprising: a second inductive element (Fig. 3 L2) coupled in series between the second rectifying circuit (Fig. 3 201) and the second diode (Fig. 3 D6); and a second transistor switch driven (Fig. 3 Q2) by a pulse width modulation control signal [as was well known at the time of filing of the invention] and coupled between a second junction point (Fig. 3 point N) and the second terminal (Fig. 3 terminal D6-209), wherein the second junction point connects the second inductive element and the second diode.
 	With respect to claim 23, Madsen in view of Nomiyama make obvious the converter of claim 18, wherein a source of each of the first and second MOS transistor (Nomiyama Fig.1 N1,N2) is directly connected (Nomiyama Fig. 1 AC_P,AC_N) to a cathode of a corresponding one of the first and second Schottky diodes (Nomiyama Fig. 1 D3,D4).
 	With respect to claim 24, Madsen in view of Nomiyama make obvious the converter of claim 18, wherein the first and second intermediate terminals (Nomiyama Fig. 1 Vrect) are at drain of the first and second MOS transistors (Nomiyama Fig. 1 Vrect), respectively, and the second terminal is anodes of the first and second Schottky diode (Nomiyama Fig. 1 GND).
 	Claim(s) 25 is rejected under 35 U.S.C. 103 as being unpatentable over Madsen (US 2016/0256950) in view of Nomiyama (US 2018/0205324) and further in view of Fahlenkamp (US 2012/0287684).
 	With respect to claim 25, Madsen in view of Nomiyama make obvioust the circuit of claim 18, wherein the first and second MOS transistors are of N-channel type (Fig. 1 N1,N2). Nomiyama remains silent as to whether the first and second transistors are N-channel enrichment type. The use of N-channel enrichment type transistors in power converters was known at the time of the invention.
 	Fahlenkamp discloses the use of N-channel enrichment type transistors (paragraph 72). It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement the first and second transistors as N-channel enrichment type transistors due to the desired turn off threshold level.
Allowable Subject Matter
 	Claims 17, 19 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the claim objections stated above were overcome. The following is a statement of reasons for the indication of allowable subject matter:  
 	With respect to claim 17, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, a first resistor connected in parallel with the first MOS transistor to its source and drain; and a second resistor connected in parallel with the second MOS transistor to its source and drain.
 	With respect to claim 19, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily,wherein the first intermediate terminal is connected to a first input terminal of the converter, and wherein the second intermediate terminal is connected to a second input terminal of the converter, and wherein the second terminal is connected to an output of the converter.
 	Claim 26 is indicated as possessing allowable subject matter primarily for the same reasons as claim 17 above.
 	The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render the aforementioned indicated claim and any dependent claims thereof patentable over the art of record.
Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY RAYMOND BEHM whose telephone number is (571)272-8929. The examiner can normally be reached M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY R BEHM/Primary Examiner, Art Unit 2839